778 N.W.2d 222 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Charles WOMACK, Defendant-Appellant.
Docket No. 139592. COA No. 291605.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the August 6, 2009 order of the Court of Appeals is considered. We DIRECT former appellate *223 counsel, Phillip Comorski, to file a supplemental brief addressing the reason(s) for his failure to file, on direct review, a delayed application for leave to appeal in the Court of Appeals within the deadlines set forth in MCR 7.205(F), despite being appointed as counsel approximately six months after the defendant was sentenced. Counsel shall file the supplemental brief within 28 days of the date of this order.
The application for leave to appeal remains pending.